Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Response to Arguments
Applicant presents the following arguments in the March 01, 2021 amendment.
Applicant's arguments with respect to claims 1, 7 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US 2006/0161482 A1, hereinafter Jacobson) in view of Publicover et al. (US 2016/0253710 A1, hereinafter Publicover) in view of Heath (US 2013/0073366 A1, hereinafter Heath) in view of Wang et al. (US 2018/0253780 A1, hereinafter Wang). 
Regarding independent claim(s) 1, Jacobson discloses a method of automatically ranking records to match a real estate buyer with a real estate seller and facilitate user interaction and (Jacobson discloses a commercial real estate broker attempts to identify and match the property space requirements of a potential tenant (buyer) with the represented property owner (seller). The research center tool enables users to conduct research on specific properties, markets, submarkets or property types within a market, to research and verify the credit worthiness of potential tenants, and to search commercial real estate news articles from an aggregated database. Web browser to connect via the distributed computer network 105 to the property services server platform 145 and to access a variety of real estate-related applications and to manipulate and store real estate data (facilitate user interaction). A real estate transaction, to analyze market aspects of the transaction, to finance the transaction and to access service providers in support of the transaction, (see Jacobson: Para. 0018-0040). This reads on the claim concept of automatically ranking records to match a real estate buyer with a real estate seller and facilitate user interaction and transactions, comprising):
on a platform host, establishing a communications link with a user device associated with a real estate buyer (Jacobson discloses  the property services server platform 145 also enables a user, such as a tenant at the client 110 or a property owner at the client 115, to communicate via electronic mail with a lender at the client 120. Web site pages to facilitate the matching of a user, such as a tenant or owner, to a service provider, (see Jacobson: Para. 0020 and FIG. 1). This reads on the claim concept of on a platform host, establishing a communications link with a user device associated with a real estate buyer);
However, Jacobson does not appears to specifically disclose (b.) receiving on the platform host from the user device a request to establish a user profile; (f.) scoring, on the platform host, the comparison step based on a predetermined scoring rubric to determine a relevancy score associated with the comparison step; (h.) ranking, on the platform host, results based on the relevancy score associated with each comparison step. 
(Consumer's own Profile and may require authentication. A Profile may be considered to be similar by the use of marketing geodemographic segmentation. Provider Profile & Services Provider that may be used by Consumers to Filter associated Marketing Content. Master Profile, a private Profile connected to a single User that helps to delineate their individual identity. Profile is a collection of translation memories and terminology device assigned to a set of users. User Profile, a Profile that is created to identify a User which is using the user device to request a web site or network-based portal to create profile, Publicover: Para. 0113, 0133, 0155, 0330, 0332, 0430-0440 and FIG. 2, 12, 16 & 29). This reads on the claim concept of receiving on the platform host from the user device a request to establish a user profile); 
f.	scoring, on the platform host, the comparison step based on a predetermined scoring rubric to determine a relevancy score associated with the comparison step  (A rubric is a scoring guide used to evaluate performance, a product, or a project. There may be a scoring system managed by the Arkiis™ cloud servers based upon accomplishments recorded in User
Profiles such as purchases made and a leaderboard view into the Arkiis™ databases may show which Users are doing the best within a group of Users or globally. Relevancy (as determined by normal search engine relevancy). Engine recalculates the relevancy of advertisements and adjusts their rankings accordingly, (see Publicover: Para. 0239 0434 0437 0511, 0629 0634 and 0641-0656). This reads on the claim concept of scoring, on the platform host, the comparison step based on a predetermined scoring rubric to determine a relevancy score associated with the comparison step);
h.	ranking, on the platform host, results based on the relevancy score associated with each comparison step (algorithms to rank how well the prospective match aligns with the User's Profile may take into account the percentage of the User's Profile. track of the number of votes, which may be used to rank Market Requests for display to Users. The system returns advertisement results based on the Focus Spectrum Statistics, Click Value, relevancy and product price. The user has a yes/no choice to reorder the results based on factors including the Focus Spectrum Statistics, Click Value, relevancy, advertiser or site rating, and product price, (see Pubicover: Para. 0410, 0443, 04459, 0467, 0486, 0644, 0665, 0678 and 0699). This reads on the claim concept of ranking, on the platform host, results based on the relevancy score associated with each comparison step); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties of Jacobson in order to have incorporated users and/or Devices can be grouped into a shared advertising group and Targeted Content, as disclosed by Publicover, since both of these mechanisms are directed to one of the major features of AI that real estate agents are coming to rely on is its ability to "predict" the future. Namely, this comes in handy when trying to assess property values and rental values. In this instance, an AI application’s automated valuation model might gather data about public records, transportation options, area crime rate statistics, and school district ratings in order to generate an analysis of a particular property's value. Searching for a new place to live is often a rather daunting process. Almost every home-searching engine filters out the most suitable homes based on attributes like price, location, number of rooms, size, etc. Although this model has proven to be effective, it still often leaves potential buyers with far more offerings than they are willing to look through. Hand-held devices are being used for recording voice notes about potential property listings, and storing video footage and photographs, which can be communicated to the buyers or the office through email. There is software that monitors appointments, which has proven to be useful for time management by ensuring that the realtor never misses a meeting. Devices allow potential property buyers access to property images and details without having to talk to a real estate agent. Any information that is needed 
However, Jacobson and Publicover do not appears to specifically disclose (c.) registering, on the platform host, the user device by receiving from the user device one or more property data points associated with the real estate buyer, the property data points including property size, property location, property type, property proximity to points of interest; (d.) creating, on the platform host, a user profile associated with the user device, the user profile associated with the property data points associated with the real estate buyer.
	In the same field of endeavor, Heath discloses (c.) registering, on the platform host, the user device by receiving from the user device one or more property data points associated with the real estate buyer, the property data points including property size, property location, property type, property proximity to points of interest (Heath discloses users and members of such systems stem usually must be registered, wherein registration and/or subscription by the user can provide information sufficient to identify the user, such as the users and members name, address, Internet e-mail address, and/or an identification number, using an Internet server and a user display terminal in communication. System for behavior targeting and filtering of advertisements, coupons, mobile services, products, goods and services, advertisements and service providers and related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking for a geospatial website. various types of real estate (e.g. vacant land, residential, commercial, recreational, retail, shopping malls, hotels, motels, golf courses, resorts, marinas, industrial, vacation, time shares, condominiums, multifamily, and other types of real estate, etc.), (see Heath: Para. 0059-0062, 0067-0099, 0211-0218, 0237 and 0243, 0253). This reads on the claim concept of registering, on the platform host, the user device by receiving from the user device one or more property data points associated with the real estate buyer, the property data points including property size, property location, property type, property proximity to points of interest); 
	d.	creating, on the platform host, a user profile associated with the user device, the user profile associated with the property data points associated with the real estate buyer (Heath discloses profile information including the user's current location and behavior data as they purchase Social Earth products or services, which can be sent to advertisers or otherwise capitalized by the users of the invention. Profile (user data, and optionally creating a user profile), online communications, purchasing, behavior, buying pattern and other criteria allowing the social behavior software to search for and filter and display related coupons, products, goods or services or advertisements on the 3D landscape. A user's activity across multiple websites and build detailed profiles of their behavior and interests. Connecting buyers and sellers with Products, Goods & Services with users and members known as "Social Shoppers" in real-time on a geographical area across multiple social layers that are displayed as graphic animated color overlays on a three dimensional geospatial platform using geospatial mapping technology, for example types of real estate, (see Heath: Para. 0059-0066, 0158, 0187, 0202, 0203, 0218, 0265 ad 0421). This reads on the claim concept of creating, on the platform host, a user profile associated with the user device, the user profile associated with the property data points associated with the real estate buyer); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties on devices can be grouped into a shared platform of Jacobson and Publicover in order to have incorporated registering on visit website and creating profile, as disclosed by Heath, since both of these mechanisms are directed to design has always been an integral part of product development, whether it’s cars, homes, or computers. As technology evolved, brands began to try and make the design of their products fit the times or they’d risk being left behind. But it’s the invention of the internet that has really sped up the evolution of technology.  As a result, analysts can understand user behavior that crosses browsers, devices, or apps. Platform supports two overarching workflows to link device data together. The customer journey has become increasingly complex, with users often switching back and forth between desktop and mobile apps while engaging with a brand and completing a purchase. This makes it incredibly challenging for businesses to get an accurate and complete view. Recognized by Forrester and Gartner as an analytics Leader, we understand that analytics is reaching across devices. And we're here to help you link what your customer does on a mobile app to what they do on a laptop, desktop, tablet, and more. Cross Device reporting in Analytics takes into account people who visit your website multiple times from different devices. Now, instead of seeing metrics in Analytics that show two separate sessions (e.g., one on desktop and the other on mobile), you'll be able to see when users visited your website from two different devices. User Experience Design guides a customer's online experience, creating a frictionless path to information and content and building loyalty to the brand. Creating a custom website design for real estate requires an iterative process where the development team collaborates with potential clients to collect feedback at every stage. Designers turn to investigative methods like research, surveys, interviews, and generative tools like brainstorming to achieve a client-oriented result. Incorporating the teachings of Heath into Jacobson and Publicover would produce systems and methods are provided for combined social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking online consumer behavior and data, cookies, embedded advertisements, predicting online consumer behavior, buying patterns by monitoring online activities, as disclosed by Heath, (see Abstract). 
However, Jacobson, Publicover and Heath do not appears to specifically disclose (e.) without receiving a request from the user device, comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller; (g.) without receiving a request from the user device, repeating steps (e) and (f) on a pre-determined number of additional user profiles associated with other real estate sellers; (i.) displaying, on a user interface of the user device associated with the real estate buyer, the user profiles associated the real estate sellers in accordance with the ranked results. 
In the same field of endeavor, Wang discloses (e.) without receiving a request from the user device, comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller (Wang discloses machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. In the real estate industry, a significant amount of time is spent matching buyers, sellers, renters, properties, agents, and related services/service providers. An artificial intelligence application system makes matching recommendations (without receiving a request from the user device) to users and provides a platform where buyers can be directly matched to the most relevant properties or owners (sellers)/comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller, (see Wang: Para. 0036-0041 and 0043-0063). This reads on the claim concept of without receiving a request from the user device, comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller); 
g. 	without receiving a request from the user device, repeating steps (e) and (f) on a predetermined number of additional user profiles associated with other real estate sellers (Wang discloses machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. In the real estate industry, a significant amount of time is spent matching buyers, sellers, renters, properties, agents, and related services/service providers. An artificial intelligence application system makes matching recommendations (without receiving a request from the user device) to users and provides a platform where buyers can be directly matched to the most relevant properties or owners (sellers)/comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller. Score may be displayed to the user along with each property. The 'fit' score may be based on the output of the machine learning algorithm (i.e., the rating assigned to each property), and may represent how closely a property matches the needs or preferences of a user according to the recommendation system (a rubric is a scoring guide used to evaluate performance, a product, or a project), (see Wang: Para. 0036-0041 and 0043-0063). This reads on the claim concept of without receiving a request from the user device, repeating steps (e) and (f) on a predetermined number of additional user profiles associated with other real estate sellers);
i.	displaying, on a user interface of the user device associated with the real estate buyer, the user profiles associated the real estate sellers in accordance with the ranked results (Wang discloses matching users and properties using artificial intelligence is described. The may include identifying a profile of a user, the profile including a plurality of user characteristics, identifying a plurality of real estate properties, where each of the plurality of real estate properties includes a plurality of property characteristics, generating an input vector for each of the plurality of real estate properties and ranking the plurality of real estate properties based at least in part on the corresponding rating factors. Wang further discloses displaying the plurality of real estate properties to the user based at least in part on the ranking, (see Wang: Para. 0036-0041, 0043-0063 and 0065-0092). This reads on the claim concept of displaying, on a user interface of the user device associated with the real estate buyer, the user profiles associated the real estate sellers in accordance with the ranked results). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties on devices can be grouped into a shared platform and registering on visit website and creating profile of Jacobson, Publicover and Heath in order to have incorporated without receiving a request from the user device and displaying, on a user interface, as disclosed by Wang, since both of these mechanisms are directed to Machine learning in real estate is refining the home search experience and improving the prediction of future property values. In this blog, we discuss how machine learning is transforming the real estate industry in different ways. Machine learning in real estate finds several uses, including automating tasks to independent decision making. Keeping pace with the rapid growth and market expansion, companies are adopting latest technological advancements for better customer service. Presently AI capabilities are limited but in the near future the way property owners, tenants, and sellers operate will undergo a sea change. Machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. ML algorithms pick up information through customer conversations and churn out the most suitable real estate options. This makes the job of realtors really easy as they need not struggle with the location, budget, and other criteria of prospective property buyers. With machine learning, robust recommendations are provided to clients depending on their behavior and buying patterns. So customers get to see only those properties, which they wish to see. ML-based real estate platforms use algorithms to provide personalized property recommendations to their customers at optimum prices. Machine learning has added a whole new dimension to data management by making it automated and involving minimal human intervention. Machine learning ensures that the data collected is accurate and authentic through continuous analysis. If any inconsistency is observed, such as invalid characters, missing signatures, vacant fields, etc, the machine learning-powered tool notifies it. This helps to securely store data without any replication and streamlines data management in the real estate business. Machine learning models can make relevant predictions based on customer priorities. Suppose a customer is looking for a property in a specific geographic area, the model can predict its price based on physical changes or future infrastructure development. An ML model can also predict whether a particular locality is prone to crimes or thefts, which is an important criterion for those buying or renting apartments. Customer relationship management systems, powered by machine learning can analyze whether an individual can default on their EMI payments or face cheque bounce issues. Some predictive analytics techniques used by real estate agents include heat map analysis, projected revenue charts, property rental calculators. These tools help in analyzing the property’s future performance and the ROI associated with it. Determining the property value in real estate has always been a challenging task. Present appraisal techniques are mainly based on earlier selling price but fail to take into consideration other factors that contribute towards property value such as environmental changes, infrastructure improvements, transportation costs, etc. Machine learning-based tools help in resolving this issue by calculating property value keeping in mind all the above-mentioned factors. This gives accurate price estimates to brokers who can then make a steady initial offer to prospective buyers adhering to market standards. Incorporating the teachings of Wang into Jacobson, Publicover and Heath would produce when the user selects a property, the interaction is used to update the machine learning model, as disclosed by Wang, (see Abstract).  
	Regarding dependent claim(s) 2, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 1. However, Jacobson, Publicover and Heath do not appear to specifically disclose further comprising the step of receiving, on the platform host, an interaction request from the user device associated with the real estate buyer with respect to another user profile identified in the displayed user profiles. 
	In the same field of endeavor, Wang discloses further comprising the step of receiving, on the platform host, an interaction request from the user device associated with the real estate buyer with respect to another user profile identified in the displayed user profiles (Wang discloses identify a profile of a user, the profile comprising a plurality of user characteristics. Machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. In the real estate industry, a significant amount of time is spent matching buyers, sellers, renters, properties, agents, and related services/service providers. An artificial intelligence application system makes matching recommendations to users and provides a platform where buyers can be directly matched to the most relevant properties or owners (sellers)/comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller. Wang further discloses displaying the plurality of real estate properties to the user based at least in part on the ranking. When a user interacts with a property, the interaction is then used to update the model and a user interaction with the corresponding real estate property. User may access a property matching application using a computing device that communicates with an application server. The recommendation system identifies user properties (including data explicitly input by the user, patterns in browsing history, and other user data), (see Wang: Para. 0036-0041, 0043-0063, 0065-0092, 0127 and Fig. 6-12). This reads on the claim concept of further comprising the step of receiving, on the platform host, an interaction request from the user device associated with the real estate buyer with respect to another user profile identified in the displayed user profiles). 
	Regarding dependent claim(s) 3, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 2. However, Jacobson, Publicover and Wang do not appear to specifically disclose further comprising the step of initiating a communication or interaction between the user device associated with the real estate buyer and the other user profile for which an interaction request was received. 
	In the same field of endeavor, Heath discloses further comprising the step of initiating a communication or interaction between the user device associated with the real estate buyer and the other user profile for which an interaction request was received (System for behavior targeting and filtering of advertisements, coupons, mobile services, products, goods and services, advertisements and service providers and related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking for a geospatial website. various types of real estate (e.g. vacant land, residential, commercial, recreational, retail, shopping malls, hotels, motels, golf courses, resorts, marinas, industrial, vacation, time shares, condominiums, multifamily, and other types of real estate, etc.). A request is received from client application software 28 of a particular client system 14 to view clickable advertisements. The request preferably includes DeviceID data 30, which is a unique identifier assigned to the client system 14 that uniquely identifies client system 14 making the request. Social software applications (connect buyers and sellers) include communication tools and interactive tools.  Compare lender quotes from competing providers; providing a database with thousands of real estate properties from around the world. A user profile is then constructed based on the user data, such as provides behavior tracking and user profiling at the speed of digital electronics, (see Heath: Para. 0059-0062, 0067-0099, 0160, 0192, 02200-0204, 0211-0218, 0237, 0243, 0253, 0312-0318 and 0403). This reads on the claim concept of further comprising the step of initiating a communication or interaction between the user devices associated with the real estate buyer and the other user profile for which an interaction request was received). 
Regarding dependent claim(s) 4, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 1. However, Jacobson, Publicover and Heath do not appear to specifically disclose wherein additional property user data points corresponding to the user device are received from a data service bureau.
In the same field of endeavor, Wang discloses wherein additional property user data points corresponding to the user device are received from a data service bureau (Wang discloses a set of rating factors may be generated at a certain periodicity, or when additional data is received about a user or property. This data can then be served to a user upon demand. The learning component 220 may also update the machine learning algorithm based at least in part on the user interaction. When a user interacts with a property, the interaction is then used to update the model. In some cases, the system provides recommendations for additional products and services. An organization that provides data processing services (data service bureau), (see Wang: Para. 0066-0079). This reads on the claim concept of wherein additional property user data points corresponding to the user device are received from a data service bureau).  
Regarding dependent claim(s) 5, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 1. However, Jacobson, Publicover and Heath do not appear to specifically disclose wherein the scoring rubric comprises a weighted score of the compared of property data points wherein a first data point is given greater weight than a second data point, the second data point is given greater weight than a third data point, the third data point is given greater weight than a fourth data point. 
In the same field of endeavor, Wang discloses wherein the scoring rubric comprises a weighted score of the compared of property data points wherein a first data point is given greater weight than a second data point, the second data point is given greater weight than a third data point, the third data point is given greater weight than a fourth data point (Wang discloses a rubric is a scoring guide used to evaluate performance, a product, or a project. A data point or observation is a set of one or more measurements on a single member of the unit of observation (computational power to process millions of data points within AI system). If a user is seeking an investment property, the recommendation system may give more weight to properties that have a higher projected value in 5 years. The recommendation system accounts for a multitude of factors when searching for a property, while additionally having access to enough computational power to process millions of data points. The matching component 215 may also generate the rating factor for each of the real estate properties includes multiplying the input vector by a weighting matrix of the machine learning algorithm (the input vector by a weighting matrix of the machine learning algorithm). The inputs for this function may include: user features (i.e., age, family size, income, and browsing history), property features (i.e., price, location, size, and neighborhood information). The plurality of property characteristics for each of the real estate properties includes a price, a location, a number of bedrooms, a number of bathrooms, a house style & structure, a house size, a distance from key locations, a school rating, a crime rate, a natural disaster factor, a valuation fluctuation parameter, a surrounding environment or vicinity, or any combination thereof. In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the plurality of property characteristics for each of the real estate properties includes one or more deep learning factors derived from pictures or visual descriptions. Weights are all the parameters of the model which are in turn all the parameters used in the layers of the model, (see Wang: Para. 0046-0071 and 0078). This reads on the claim concept of wherein the scoring rubric comprises a weighted score of the compared of property data points wherein a first data point is given greater weight than a second data point, the second data point is given greater weight than a third data point, the third data point is given greater weight than a fourth data point). 
Regarding dependent claim(s) 6, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 1. However, Jacobson, Publicover and Heath do not appear to specifically disclose wherein the scoring rubric comprises a non-weighted score of the compared of property data points wherein a first data point is given the same weight as a second data point, the second data point is given the same weight as a third data point, the third data point is given the same weight as a fourth data point.
In the same field of endeavor, Wang discloses wherein the scoring rubric comprises a non-weighted score of the compared of property data points wherein a first data point is given the same weight as a second data point, the second data point is given the same weight as a third data point, the third data point is given the same weight as a fourth data point (a rubric is a scoring guide used to evaluate performance, a product, or a project. A data point or observation is a set of one or more measurements on a single member of the unit of observation (computational power to process millions of data points within AI system). The recommendation system may recommend the same items to similar users. This is based on the probability that two users with similar preferences are likely to end up buying similar houses (non-weighted score of the compared of property data points). Non-weighted are calculated in such a way that every point has the same weight (the same items to similar users). The matching users can represent an owner that is matched to a user that is buying or renting property, a potential buyer/renter matched to a user that owns property, or another user with similar needs to the current user. ). If a user is seeking an investment property, the recommendation system may give more weight to properties that have a higher projected value in 5 years. The recommendation system accounts for a multitude of factors when searching for a property, while additionally having access to enough computational power to process millions of data points. The matching component 215 may also generate the rating factor for each of the real estate properties includes multiplying the input vector by a weighting matrix of the machine learning algorithm (the input vector by a weighting matrix of the machine learning algorithm). The inputs for this function may include: user features (i.e., age, family size, income, and browsing history), property features (i.e., price, location, size, and neighborhood information). The plurality of property characteristics for each of the real estate properties includes a price, a location, a number of bedrooms, a number of bathrooms, a house style & structure, a house size, a distance from key locations, a school rating, a crime rate, a natural disaster factor, a valuation fluctuation parameter, a surrounding environment or vicinity, or any combination thereof. In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the plurality of property characteristics for each of the real estate properties includes one or more deep learning factors derived from pictures or visual descriptions. Weights are all the parameters of the model which are in turn all the parameters used in the layers of the model, (see Wang: Para. 0046-0071 and 0078). This reads on the claim concept of wherein the scoring rubric comprises a non-weighted score of the compared of property data points wherein a first data point is given the same weight as a second data point, the second data point is given the same weight as a third data point, the third data point is given the same weight as a fourth data point). 
Regarding independent claim(s) 7,  Jacobson discloses a method of automatically ranking records to match a real estate buyer with a real estate seller and facilitate user interaction and transactions, comprising (Jacobson discloses a commercial real estate broker attempts to identify and match the property space requirements of a potential tenant (buyer) with the represented property owner (seller). The research center tool enables users to conduct research on specific properties, markets, submarkets or property types within a market, to research and verify the credit worthiness of potential tenants, and to search commercial real estate news articles from an aggregated database. Web browser to connect via the distributed computer network 105 to the property services server platform 145 and to access a variety of real estate-related applications and to manipulate and store real estate data (facilitate user interaction). A real estate transaction, to analyze market aspects of the transaction, to finance the transaction and to access service providers in support of the transaction, (see Jacobson: Para. 0018-0040). This reads on the claim concept of automatically ranking records to match a real estate buyer with a real estate seller and facilitate user interaction and transactions, comprising): 
on a user device associated with a real estate buyer, establishing a communications link with a platform host  (Jacobson discloses  the property services server platform 145 also enables a user, such as a tenant at the client 110 or a property owner at the client 115, to communicate via electronic mail with a lender at the client 120. Web site pages to facilitate the matching of a user, such as a tenant or owner, to a service provider, (see Jacobson: Para. 0020 and FIG. 1). This reads on the claim concept of on a user device associated with a real estate buyer, establishing a communications link with a platform host);   
However, Jacobson does not appears to specifically disclose (b.) requesting, on the user device, to establish a user profile with the platform host.
In the same field of endeavor, Publicover discloses (b.) requesting, on the user device, to establish a user profile with the platform host (SyncGroup Profile creation and notification system disclosed. Consumer's own Profile and may require authentication. A Profile may be considered to be similar by the use of marketing geodemographic segmentation. Provider Profile & Services Provider that may be used by Consumers to Filter associated Marketing Content. Master Profile, a private Profile connected to a single User that helps to delineate their individual identity. Profile is a collection of translation memories and terminology device assigned to a set of users. User Profile, a Profile that is created to identify a User which is using the user device to request a web site or network-based portal to create profile, (see Publicover: Para. 0113, 0133, 0155, 0330, 0332, 0430- 0440 and FIG. 2, 12, 16-21 & 29). Consumer's own Profile and may require authentication. A Profile may be considered to be similar by the use of marketing geodemographic segmentation. Provider Profile & Services Provider that may be used by Consumers to Filter associated Marketing Content. Master Profile, a private Profile connected to a single User that helps to delineate their individual identity. Profile is a collection of translation memories and terminology device assigned to a set of users. User Profile, a Profile that is created to identify a User which is using the user device to request a web site or network-based portal to create profile, (see Publicover: Para. 0113, 0133, 0155, 0330, 0332, 0430-0440 and FIG. 2, 12, 16 & 29).  This reads on the claim concept of requesting, on the user device, to establish a user profile with the platform host);  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties of Jacobson in order to have incorporated users and/or Devices can be grouped into a shared advertising group and Targeted Content, as disclosed by Publicover, since both of these mechanisms are directed to one of the major features of AI that real estate agents are coming to rely on is its ability to "predict" the future. Namely, this comes in handy when trying to assess property values and rental values. In this instance, an AI application’s automated valuation model might gather data about public records, transportation options, area crime rate statistics, and school district ratings in order to generate an analysis of a particular property's value. Searching for a new place to live is often a rather daunting process. Almost every home-searching engine filters out the most suitable homes based on attributes like price, location, number of rooms, size, etc. Although this model has proven to be effective, it still often leaves potential buyers with far more offerings than they are willing to look through. Hand-held devices are being used for recording voice notes about potential property listings, and storing video footage and photographs, which can be communicated to the buyers or the office through email. There is software that monitors appointments, which has proven to be useful for time management by ensuring that the realtor never misses a meeting. Devices allow potential property buyers access to property images and details without having to talk to a real estate agent. Any information that is needed can be retrieved online. Homebuyers can even order a subscription with the real estate company to ensure that relevant details of applicable listings are sent to them as soon as they become available. If a potential buyer wants to make an offer on a property, the realtor can contact the vendor instantly for a response. These companies are able to compile and sometimes collect data on buying and selling trends in a specific area, traffic, demographic information, consumer survey results, and more and then analyze and collate that data to offer insights on pricing, home-value trends, and potential value in certain neighborhoods. Incorporating the teachings of Publicover into Jacobson would produce targeted Content solutions can be provided using a variety of techniques. Targeted Content can be provided in place of generic advertisements on a first device or on personal computing devices, as disclosed by Publicover, (see Abstract).  
However, Jacobson and Publicover do not appears to specifically disclose (c.) transmitting from the user device to the platform host one or more property data points associated with the real estate buyer to populate a user profile on the platform host, the property data points including property size, property location, property type, property proximity to points of interest; (h.) transmitting a message or transaction request to the user associated with the at least one real estate seller user profile by way of the platform host.
In the same field of endeavor, Heath discloses (c.) transmitting from the user device to the platform host one or more property data points associated with the real estate buyer to populate a user profile on the platform host, the property data points including property size, property location, property type, property proximity to points of interest (Heath discloses users and members of such systems stem usually must be registered, wherein registration and/or subscription by the user can provide information sufficient to identify the user, such as the users and members name, address, Internet e-mail address, and/or an identification number, using an Internet server and a user display terminal in communication (include transmitting information to the client computer). Client application software 28 to transmit an update request from client system 14 to main server system 12, when selected by the user (message module is configured to transmit various messages). System for behavior targeting and filtering of advertisements, coupons, mobile services, products, goods and services, advertisements and service providers and related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking for a geospatial website. various types of real estate (e.g. vacant land, residential, commercial, recreational, retail, shopping malls, hotels, motels, golf courses, resorts, marinas, industrial, vacation, time shares, condominiums, multifamily, and other types of real estate, etc.), (see Heath: Para. 0059-0062, 0067-0099, 0211-0218, 0237, 0238, 0243, 0251, 0253, 0310-0316). This reads on the claim concept of transmitting from the user device to the platform host one or more property data points associated with the real estate buyer to populate a user profile on the platform host, the property data points including property size, property location, property type, property proximity to points of interest); 
h.	 transmitting a message or transaction request to the user associated with the at least one real estate seller user profile by way of the platform host (Heath discloses profile information including the user's current location and behavior data as they purchase Social Earth products or services, which can be sent to advertisers or otherwise capitalized by the users of the invention. Client application software 28 to transmit an update request from client system to main server system, when selected by the user and message module is configured to transmit various messages. Profile, online communications, purchasing, behavior, buying pattern and other criteria allowing the social behavior software to search for and filter and display related coupons, products, goods or services or advertisements on the 3D landscape. A user's activity across multiple websites and build detailed profiles of their behavior and interests. Connecting buyers and sellers with Products, Goods & Services with users and members known as "Social Shoppers" in real-time on a geographical area across multiple social layers that are displayed as graphic animated color overlays on a three dimensional geospatial platform using geospatial mapping technology, for example types of real estate, (see Heath: Para. 0059-0066, 0158, 0187, 0202, 0203, 0218, 0238, 0251-0256, 0260-0265, 0421 and FIG. 35). This reads on the claim concept of transmitting a message or transaction request to the user associated with the at least one real estate seller user profile by way of the platform host);  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties on devices can be grouped into a shared platform of Jacobson and Publicover in order to have incorporated registering on visit website and creating profile, as disclosed by Heath, since both of these mechanisms are directed to design has always been an integral part of product development, whether it’s cars, homes, or computers. As technology evolved, brands began to try and make the design of their products fit the times or they’d risk being left behind. But it’s the invention of the internet that has really sped up the evolution of technology.  As a result, analysts can understand user behavior that crosses browsers, devices, or apps. Platform supports two overarching workflows to link device data together. The customer journey has become increasingly complex, with users often switching back and forth between desktop and mobile apps while engaging with a brand and completing a purchase. This makes it incredibly challenging for businesses to get an accurate and complete view. Recognized by Forrester and Gartner as an analytics Leader, we understand that analytics is reaching across devices. And we're here to help you link what your customer does on a mobile app to what they do on a laptop, desktop, tablet, and more. Cross Device reporting in Analytics takes into account people who visit your website multiple times from different devices. Now, instead of seeing metrics in Analytics that show two separate sessions (e.g., one on desktop and the other on mobile), you'll be able to see when users visited your website from two different devices. User Experience Design guides a customer's online experience, creating a frictionless path to information and content and building loyalty to the brand. Creating a custom website design for real estate requires an iterative process where the development team collaborates with potential clients to collect feedback at every stage. Designers turn to investigative methods like research, surveys, interviews, and generative tools like brainstorming to achieve a client-oriented result. Incorporating the teachings of Heath into Jacobson and Publicover would produce systems and methods are provided for combined social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking online consumer behavior and data, cookies, embedded advertisements, predicting online consumer behavior, buying patterns by monitoring online activities, as disclosed by Heath, (see Abstract). 
	However, Jacobson, Publicover and Heath do not appears to specifically disclose (d.) without transmitting a request, receiving from the platform host a list of other user profiles each associated with a real estate seller corresponding to output of one or more match routines; (e.) viewing, on a user interface associated with the user device associated with the real estate buyer, a list of the real estate seller user profiles according to ranking information received from the platform host; (f.) browsing on the user interface the ranked real estate seller user profiles; (g.) transmitting to the platform host an interaction request corresponding to at least one real estate seller user profile associated with the ranked user profiles. 
In the same field of endeavor, Wang discloses (d.) without transmitting a request, receiving from the platform host a list of other user profiles each associated with a real estate seller corresponding to output of one or more match routines (Wang discloses machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. In the real estate industry, a significant amount of time is spent matching buyers, sellers, renters, properties, agents, and related services/service providers. An artificial intelligence application system makes matching recommendations (without receiving a request from the user device) to users and provides a platform where buyers can be directly matched to the most relevant properties or owners (sellers)/comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller, (see Wang: Para. 0036-0041 and 0043-0063). This reads on the claim concept of without transmitting a request, receiving from the platform host a list of other user profiles each associated with a real estate seller corresponding to output of one or more match routines);
e. 	viewing, on a user interface associated with the user device associated with the real estate buyer, a list of the real estate seller user profiles according to ranking information received from the platform host (Wang discloses matching users and properties using artificial intelligence is described. The may include identifying a profile of a user, the profile including a plurality of user characteristics, identifying a plurality of real estate properties, where each of the plurality of real estate properties includes a plurality of property characteristics, generating an input vector for each of the plurality of real estate properties and ranking the plurality of real estate properties based at least in part on the corresponding rating factors. Wang further discloses displaying the plurality of real estate properties to the user based at least in part on the ranking, (see Wang: Para. 0036-0041, 0043-0063 and 0065-0092). This reads on the claim concept of viewing, on a user interface associated with the user device associated with the real estate buyer, a list of the real estate seller user profiles according to ranking information received from the platform host); 
f.	 browsing on the user interface the ranked real estate seller user profiles (Wang discloses For example, suitable properties may be recommended based on the user's profile, browsing history, and their specified needs. The example shown includes browser window 300, which may be an example of or interact with a property matching application on a user device as described with reference to FIG. 1 and each property is ranked and displayed to the user. When a user interacts with a property, the interaction is then used to update the model, (see Wang: Para. 0044-0055 and 0058-0077). This reads on the claim concept of browsing on the user interface the ranked real estate seller user profiles); 
g. 	transmitting to the platform host an interaction request corresponding to at least one real estate seller user profile associated with the ranked user profiles (Wang discloses for example, if code or data is transmitted from a website and server. The properties are then ranked and displayed to the user. When a user interacts with a property, the interaction is then used to update the model. The real estate properties based on the input vector and a machine learning algorithm, where the rating factor includes a probability of a user interaction with the corresponding real estate property. The user interaction includes clicking on a display element, buying a property, selecting a property, commenting on a property, commenting on a post and bookmarking a property. System may also recommend buyers/sellers to the agent, based on the buyer or seller's profile. The example shown includes browser window 300, which may be an example of or interact with a property matching application on a user device as described with reference to FIG. 1 and each property is ranked and displayed to the user, (see Wang: Para. 0044-0055 and 0058-0077). This reads on the claim concept of transmitting to the platform host an interaction request corresponding to at least one real estate seller user profile associated with the ranked user profiles); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties on devices can be grouped into a shared platform and registering on visit website and creating profile of Jacobson, Publicover and Heath in order to have incorporated without receiving a request from the user device and displaying, on a user interface, as disclosed by Wang, since both of these mechanisms are directed to Machine learning in real estate is refining the home search experience and improving the prediction of future property values. In this blog, we discuss how machine learning is transforming the real estate industry in different ways. Machine learning in real estate finds several uses, including automating tasks to independent decision making. Keeping pace with the rapid growth and market expansion, companies are adopting latest technological advancements for better customer service. Presently AI capabilities are limited but in the near future the way property owners, tenants, and sellers operate will undergo a sea change. Machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. ML algorithms pick up information through customer conversations and churn out the most suitable real estate options. This makes the job of realtors really easy as they need not struggle with the location, budget, and other criteria of prospective property buyers. With machine learning, robust recommendations are provided to clients depending on their behavior and buying patterns. So customers get to see only those properties, which they wish to see. ML-based real estate platforms use algorithms to provide personalized property recommendations to their customers at optimum prices. Machine learning has added a whole new dimension to data management by making it automated and involving minimal human intervention. Machine learning ensures that the data collected is accurate and authentic through continuous analysis. If any inconsistency is observed, such as invalid characters, missing signatures, vacant fields, etc, the machine learning-powered tool notifies it. This helps to securely store data without any replication and streamlines data management in the real estate business. Machine learning models can make relevant predictions based on customer priorities. Suppose a customer is looking for a property in a specific geographic area, the model can predict its price based on physical changes or future infrastructure development. An ML model can also predict whether a particular locality is prone to crimes or thefts, which is an important criterion for those buying or renting apartments. Customer relationship management systems, powered by machine learning can analyze whether an individual can default on their EMI payments or face cheque bounce issues. Some predictive analytics techniques used by real estate agents include heat map analysis, projected revenue charts, property rental calculators. These tools help in analyzing the property’s future performance and the ROI associated with it. Determining the property value in real estate has always been a challenging task. Present appraisal techniques are mainly based on earlier selling price but fail to take into consideration other factors that contribute towards property value such as environmental changes, infrastructure improvements, transportation costs, etc. Machine learning-based tools help in resolving this issue by calculating property value keeping in mind all the above-mentioned factors. This gives accurate price estimates to brokers who can then make a steady initial offer to prospective buyers adhering to market standards. Incorporating the teachings of Wang into Jacobson, Publicover and Heath would produce when the user selects a property, the interaction is used to update the machine learning model, as disclosed by Wang, (see Abstract).   
	Regarding dependent claim(s) 8, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 7. However, Jacobson, Publicover and Heath do not appear to specifically disclose further comprising the step of transmitting to the platform host an interaction request corresponding to the at least one real estate seller user profile associated with the ranked user profiles.
	In the same field of endeavor, Wang discloses further comprising the step of transmitting to the platform host an interaction request corresponding to the at least one real estate seller user profile associated with the ranked user profiles (Wang discloses for example, if code or data is transmitted from a website and server. The properties are then ranked and displayed to the user. When a user interacts with a property, the interaction is then used to update the model. The real estate properties based on the input vector and a machine learning algorithm, where the rating factor includes a probability of a user interaction with the corresponding real estate property. The user interaction includes clicking on a display element, buying a property, selecting a property, commenting on a property, commenting on a post and bookmarking a property. System may also recommend buyers/sellers to the agent, based on the buyer or seller's profile. The example shown includes browser window 300, which may be an example of or interact with a property matching application on a user device as described with reference to FIG. 1 and each property is ranked and displayed to the user, (see Wang: Para. 0044-0055 and 0058-0077). This reads on the claim concept of further comprising the step of transmitting to the platform host an interaction request corresponding to the at least one real estate seller user profile associated with the ranked user profiles). 
Regarding dependent claim(s) 9, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 8. However, Jacobson, Publicover and Wang do not appear to specifically disclose further comprising the step of transmitting a message or transaction request to the user associated with the at least one real estate seller user profile by way of the platform host. 
In the same field of endeavor, Heath discloses further comprising the step of transmitting a message or transaction request to the user associated with the at least one real estate seller user profile by way of the platform host (Heath discloses profile information including the user's current location and behavior data as they purchase Social Earth products or services, which can be sent to advertisers or otherwise capitalized by the users of the invention. A client computer receiving a request from said end user via a client application operating on said client mobile or computer for internet access to websites or links, which is connect buyers and sellers. Client application software 28 to transmit an update request from client system to main server system, when selected by the user and message module is configured to transmit various messages. Profile, online communications, purchasing, behavior, buying pattern and other criteria allowing the social behavior software to search for and filter and display related coupons, products, goods or services or advertisements on the 3D landscape. A user's activity across multiple websites and build detailed profiles of their behavior and interests. Connecting buyers and sellers with Products, Goods & Services with users and members known as "Social Shoppers" in real-time on a geographical area across multiple social layers that are displayed as graphic animated color overlays on a three dimensional geospatial platform using geospatial mapping technology, for example types of real estate, (see Heath: Para. 0059-0066, 0158, 0185-0187, 0202, 0203, 0218, 0238, 0251-0256, 0260-0265, 0421 and FIG. 27-35). This reads on the claim concept of further comprising the step of transmitting a message or transaction request to the user associated with the at least one real estate seller user profile by way of the platform host). 
Regarding dependent claim(s) 10, the combination of Jacobson, Publicover, Heath and Wang discloses the method as in claims 7. However, Jacobson, Heath and Wang do not appear to specifically disclose wherein the user interface facilitates interaction with the platform host by way of swiping, sliding, voice commands, body gestures, or combinations thereof.
In the same field of endeavor, Publicover discloses wherein the user interface facilitates interaction with the platform host by way of swiping, sliding, voice commands, body gestures, or combinations thereof (a User may present an ArkiisTM identifier in one of several possible ways including: swiping an ArkiisTM card using the credit card terminals. Users may pay for and select Content based upon its value to them and they may be asked to rate or grade the Content on a sliding scale along metrics such as quality of writing, value, and interestingness and determined by voice recognition. Emotional state/mood by detecting facial gestures such as smiling, frowning, and laughter and/or other gesture recognition such as clapping, (see Publicover: Para. 0236, 0446, 0449, 0450 and 0506).  
Regarding independent claim(s) 11, Jacobson discloses a system of automatically ranking records to match a real estate buyer with a real estate seller and facilitate user interaction and transactions, comprising (Jacobson discloses a commercial real estate broker attempts to identify and match the property space requirements of a potential tenant (buyer) with the represented property owner (seller). The research center tool enables users to conduct research on specific properties, markets, submarkets or property types within a market, to research and verify the credit worthiness of potential tenants, and to search commercial real estate news articles from an aggregated database. Web browser to connect via the distributed computer network 105 to the property services server platform 145 and to access a variety of real estate-related applications and to manipulate and store real estate data (facilitate user interaction). A real estate transaction, to analyze market aspects of the transaction, to finance the transaction and to access service providers in support of the transaction, (see Jacobson: Para. 0018-0040). This reads on the claim concept of automatically ranking records to match a real estate buyer with a real estate seller and facilitate user interaction and transactions, comprising): 
However, Jacobson does not appears to specifically disclose one or more user devices in communication with the at least one platform host over a communications network; the platform host in communication with one or more data service bureaus by way of the communications network; wherein the platform host is operable to carry out a method comprising: (e.) scoring, on the platform host, the comparison step based on a predetermined scoring rubric to determine a relevancy score associated with the comparison step; (g.) ranking, on the platform host, results based on the relevancy score associated with each comparison step. 

In the same field of endeavor, Publicover discloses one or more user devices in communication with the at least one platform host over a communications network; the platform host in communication with one or more data service bureaus by way of the communications network; wherein the platform host is operable to carry out a method comprising (Publicover discloses the sending and receiving of communications for members using a particular shared display to be via the shared display. Provider may be notified that a User is inviting friends to their property, either automatically or through an alert sent by the User, and may offer the User a portion of the profits from any resulting sales and/ or donate a certain percentage of the profit to a charity of the User's choice and/ or offer the User and his or her friends coupons through platform. A user's device coordinate to sync up as a group. Computer has local storage, as does your phone two separate, unconnected of space and the devices drives can act as if they are one. Targeted advertisements can be provided to a User based on the User's Profile. Targeted advertisements can also be provided to a group of Users based on Profiles of one or more of the Users in the group. Current First Device source as being the Custom DVR, automatically by facial recognition of audience members, etc. The active Profile of a Custom DVR determines the Targeted Marketing Content presented to Consumers. An algorithm is a set of mathematical systems of calculations designed to create a result. Search Engines use algorithms to weigh/rank varied elements to determine which webpage is most relevant to a search query. The user then has a choice to re-rank the results based on any of these factors, (see Publicover: Para. 0141-0148, 0239, 0261-0296, 0351, 0352, 0092, 0459, 0467 and FIG. 18, 22, 23 & 31). A Hosting Platform is usually, provided through an internet based platform and a business or person that provides a marketplace. Arkiis™ app on their smartphone, how they wish to receive and send their communications, (see Publicover: Para. 0357, 0381, 0403, 0424, 0440 and 0682). This reads on the claim concept of one or more user devices in communication with the at least one platform host over a communications network; the platform host in communication with one or more data service bureaus by way of the communications network; wherein the platform host is operable to carry out a method comprising): 
e.	scoring, on the platform host, the comparison step based on a predetermined scoring rubric to determine a relevancy score associated with the comparison step (A rubric is a scoring guide used to evaluate performance, a product, or a project. There may be a scoring system managed by the Arkiis™ cloud servers based upon accomplishments recorded in User
Profiles such as purchases made and a leaderboard view into the Arkiis™ databases may show which Users are doing the best within a group of Users or globally. Relevancy (as determined by normal search engine relevancy). Engine recalculates the relevancy of advertisements and adjusts their rankings accordingly, (see Publicover: Para. 0239 0434 0437 0511, 0629 0634 and 0641-0656). This reads on the claim concept of scoring, on the platform host, the comparison step based on a predetermined scoring rubric to determine a relevancy score associated with the comparison step);
g. 	ranking, on the platform host, results based on the relevancy score associated with each comparison step (algorithms to rank how well the prospective match aligns with the User's Profile may take into account the percentage of the User's Profile. track of the number of votes, which may be used to rank Market Requests for display to Users. The system returns advertisement results based on the Focus Spectrum Statistics, Click Value, relevancy and product price. The user has a yes/no choice to reorder the results based on factors including the Focus Spectrum Statistics, Click Value, relevancy, advertiser or site rating, and product price, (see Pubicover: Para. 0410, 0443, 04459, 0467, 0486, 0644, 0665, 0678 and 0699). This reads on the claim concept of ranking, on the platform host, results based on the relevancy score associated with each comparison step);

Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties of Jacobson in order to have incorporated users and/or Devices can be grouped into a shared advertising group and Targeted Content, as disclosed by Publicover, since both of these mechanisms are directed to one of the major features of AI that real estate agents are coming to rely on is its ability to "predict" the future. Namely, this comes in handy when trying to assess property values and rental values. In this instance, an AI application’s automated valuation model might gather data about public records, transportation options, area crime rate statistics, and school district ratings in order to generate an analysis of a particular property's value. Searching for a new place to live is often a rather daunting process. Almost every home-searching engine filters out the most suitable homes based on attributes like price, location, number of rooms, size, etc. Although this model has proven to be effective, it still often leaves potential buyers with far more offerings than they are willing to look through. Hand-held devices are being used for recording voice notes about potential property listings, and storing video footage and photographs, which can be communicated to the buyers or the office through email. There is software that monitors appointments, which has proven to be useful for time management by ensuring that the realtor never misses a meeting. Devices allow potential property buyers access to property images and details without having to talk to a real estate agent. Any information that is needed can be retrieved online. Homebuyers can even order a subscription with the real estate company to ensure that relevant details of applicable listings are sent to them as soon as they become available. If a potential buyer wants to make an offer on a property, the realtor can contact the vendor instantly for a response. These companies are able to compile and sometimes collect data on buying and selling trends in a specific area, traffic, demographic information, consumer survey results, and more and then analyze and collate that data to offer insights on pricing, home-value trends, and potential value in certain neighborhoods. Incorporating the teachings of Publicover into Jacobson would produce targeted Content solutions can be provided using a variety of techniques. Targeted Content can be provided in place of generic advertisements on a first device or on personal computing devices, as disclosed by Publicover, (see Abstract).  
However, Jacobson and Publicover do not appears to specifically disclose (a.) receiving on the platform host from one of the user devices a request to establish a user profile, the user device associated with a real estate buyer; (b.) registering, on the platform host, the user device by receiving from the one or more property data points from the user device and the one or more service bureaus, the property data points including property size, property location, property type, property proximity to points of interest; (c.) creating, on the platform host, a user profile associated with the user device, the user profile associated with the property data points. 
In the same field of endeavor, Heath discloses (a.) receiving on the platform host from one of the user devices a request to establish a user profile, the user device associated with a real estate buyer (Heath discloses client computer receiving a request from said end user via a client application operating on said client computer for internet access to websites or links. a user profile is then constructed based on the user data. profile information including the user's current location and behavior data as they purchase Social Earth products or services, which can be sent to advertisers or otherwise capitalized by the users of the invention. System for behavior targeting and filtering of advertisements, coupons, mobile services, products, goods and services, advertisements and service providers and related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking for a geospatial website. various types of real estate (e.g. vacant land, residential, commercial, recreational, retail, shopping malls, hotels, motels, golf courses, resorts, marinas, industrial, vacation, time shares, condominiums, multifamily, and other types of real estate, etc.), (see Heath: Para. 0059-0062, 0067-0099, 0211-0218, 0237 and 0243, 0253). This reads on the claim concept of receiving on the platform host from one of the user devices a request to establish a user profile, the user device associated with a real estate buyer); 
b.	 registering, on the platform host, the user device by receiving from the one or more property data points from the user device and the one or more service bureaus, the property data points including property size, property location, property type, property proximity to points of interest (Heath discloses users and members of such systems stem usually must be registered, wherein registration and/or subscription by the user can provide information sufficient to identify the user, such as the users and members name, address, Internet e-mail address, and/or an identification number, using an Internet server and a user display terminal in communication. System for behavior targeting and filtering of advertisements, coupons, mobile services, products, goods and services, advertisements and service providers and related company information on a three dimensional geospatial platform using multi-dimensional and scalable geospatial mapping associated with entities providing and/or members of the service and/or social networking for a geospatial website. various types of real estate (e.g. vacant land, residential, commercial, recreational, retail, shopping malls, hotels, motels, golf courses, resorts, marinas, industrial, vacation, time shares, condominiums, multifamily, and other types of real estate, etc.), (see Heath: Para. 0059-0062, 0067-0099, 0211-0218, 0237 and 0243, 0253). This reads on the claim concept of registering, on the platform host, the user device by receiving from the one or more property data points from the user device and the one or more service bureaus, the property data points including property size, property location, property type, property proximity to points of interest);
c. 	creating, on the platform host, a user profile associated with the user device, the user profile associated with the property data points  (Heath discloses profile information including the user's current location and behavior data as they purchase Social Earth products or services, which can be sent to advertisers or otherwise capitalized by the users of the invention. Profile (user data, and optionally creating a user profile), online communications, purchasing, behavior, buying pattern and other criteria allowing the social behavior software to search for and filter and display related coupons, products, goods or services or advertisements on the 3D landscape. A user's activity across multiple websites and build detailed profiles of their behavior and interests. Connecting buyers and sellers with Products, Goods & Services with users and members known as "Social Shoppers" in real-time on a geographical area across multiple social layers that are displayed as graphic animated color overlays on a three dimensional geospatial platform using geospatial mapping technology, for example types of real estate, (see Heath: Para. 0059-0066, 0158, 0187, 0202, 0203, 0218, 0265 ad 0421). This reads on the claim concept of creating, on the platform host, a user profile associated with the user device, the user profile associated with the property data points);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties on devices can be grouped into a shared platform of Jacobson and Publicover in order to have incorporated registering on visit website and creating profile, as disclosed by Heath, since both of these mechanisms are directed to design has always been an integral part of product development, whether it’s cars, homes, or computers. As technology evolved, brands began to try and make the design of their products fit the times or they’d risk being left behind. But it’s the invention of the internet that has really sped up the evolution of technology.  As a result, analysts can understand user behavior that crosses browsers, devices, or apps. Platform supports two overarching workflows to link device data together. The customer journey has become increasingly complex, with users often switching back and forth between desktop and mobile apps while engaging with a brand and completing a purchase. This makes it incredibly challenging for businesses to get an accurate and complete view. Recognized by Forrester and Gartner as an analytics Leader, we understand that analytics is reaching across devices. And we're here to help you link what your customer does on a mobile app to what they do on a laptop, desktop, tablet, and more. Cross Device reporting in Analytics takes into account people who visit your website multiple times from different devices. Now, instead of seeing metrics in Analytics that show two separate sessions (e.g., one on desktop and the other on mobile), you'll be able to see when users visited your website from two different devices. User Experience Design guides a customer's online experience, creating a frictionless path to information and content and building loyalty to the brand. Creating a custom website design for real estate requires an iterative process where the development team collaborates with potential clients to collect feedback at every stage. Designers turn to investigative methods like research, surveys, interviews, and generative tools like brainstorming to achieve a client-oriented result. Incorporating the teachings of Heath into Jacobson and Publicover would produce systems and methods are provided for combined social behavior tracking, online surveillance and web bot software technologies via a mobile device or computer for tracking online consumer behavior and data, cookies, embedded advertisements, predicting online consumer behavior, buying patterns by monitoring online activities, as disclosed by Heath, (see Abstract). 
	However, Jacobson, Publicover and Heath do not appears to specifically disclose (d.) without receiving a request from the user device, comparing the property data points associated with the real estate buyer with property data points associated with a user profile associated with a real estate seller; (f.) without receiving a request from the user device, repeating steps (d) and (e) on a pre-determined number of additional user profiles associated with other real estate sellers; (h.) displaying, on a user interface of the user device associated with the real estate buyer, the user profiles associated the real estate sellers in accordance with the ranked results. 
	In the same field of endeavor, Wang discloses (d.) without receiving a request from the user device, comparing the property data points associated with the real estate buyer with property data points associated with a user profile associated with a real estate seller (Wang discloses machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. In the real estate industry, a significant amount of time is spent matching buyers, sellers, renters, properties, agents, and related services/service providers. An artificial intelligence application system makes matching recommendations (without receiving a request from the user device) to users and provides a platform where buyers can be directly matched to the most relevant properties or owners (sellers)/comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller, (see Wang: Para. 0036-0041 and 0043-0063). This reads on the claim concept of without receiving a request from the user device, comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller);
f.	 without receiving a request from the user device, repeating steps (d) and (e) on a pre-determined number of additional user profiles associated with other real estate sellers (Wang discloses machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. In the real estate industry, a significant amount of time is spent matching buyers, sellers, renters, properties, agents, and related services/service providers. An artificial intelligence application system makes matching recommendations (without receiving a request from the user device) to users and provides a platform where buyers can be directly matched to the most relevant properties or owners (sellers)/comparing the property data points associated with the real estate buyer with property data points associated with user profile associated with a real estate seller. Score may be displayed to the user along with each property. The 'fit' score may be based on the output of the machine learning algorithm (i.e., the rating assigned to each property), and may represent how closely a property matches the needs or preferences of a user according to the recommendation system (a rubric is a scoring guide used to evaluate performance, a product, or a project), (see Wang: Para. 0036-0041 and 0043-0063). This reads on the claim concept of without receiving a request from the user device, repeating steps (d) and (e) on a pre-determined number of additional user profiles associated with other real estate sellers); 
h.	 displaying, on a user interface of the user device associated with the real estate buyer, the user profiles associated the real estate sellers in accordance with the ranked results (Wang discloses matching users and properties using artificial intelligence is described. The may include identifying a profile of a user, the profile including a plurality of user characteristics, identifying a plurality of real estate properties, where each of the plurality of real estate properties includes a plurality of property characteristics, generating an input vector for each of the plurality of real estate properties and ranking the plurality of real estate properties based at least in part on the corresponding rating factors. Wang further discloses displaying the plurality of real estate properties to the user based at least in part on the ranking, (see Wang: Para. 0036-0041, 0043-0063 and 0065-0092). This reads on the claim concept of displaying, on a user interface of the user device associated with the real estate buyer, the user profiles associated the real estate sellers in accordance with the ranked results). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the users to conduct research on specific properties on devices can be grouped into a shared platform and registering on visit website and creating profile of Jacobson, Publicover and Heath in order to have incorporated without receiving a request from the user device and displaying, on a user interface, as disclosed by Wang, since both of these mechanisms are directed to Machine learning in real estate is refining the home search experience and improving the prediction of future property values. In this blog, we discuss how machine learning is transforming the real estate industry in different ways. Machine learning in real estate finds several uses, including automating tasks to independent decision making. Keeping pace with the rapid growth and market expansion, companies are adopting latest technological advancements for better customer service. Presently AI capabilities are limited but in the near future the way property owners, tenants, and sellers operate will undergo a sea change. Machine learning in real estate makes this process seamless by offering the perfect set of properties using a large amount of data collected from various sources. ML algorithms pick up information through customer conversations and churn out the most suitable real estate options. This makes the job of realtors really easy as they need not struggle with the location, budget, and other criteria of prospective property buyers. With machine learning, robust recommendations are provided to clients depending on their behavior and buying patterns. So customers get to see only those properties, which they wish to see. ML-based real estate platforms use algorithms to provide personalized property recommendations to their customers at optimum prices. Machine learning has added a whole new dimension to data management by making it automated and involving minimal human intervention. Machine learning ensures that the data collected is accurate and authentic through continuous analysis. If any inconsistency is observed, such as invalid characters, missing signatures, vacant fields, etc, the machine learning-powered tool notifies it. This helps to securely store data without any replication and streamlines data management in the real estate business. Machine learning models can make relevant predictions based on customer priorities. Suppose a customer is looking for a property in a specific geographic area, the model can predict its price based on physical changes or future infrastructure development. An ML model can also predict whether a particular locality is prone to crimes or thefts, which is an important criterion for those buying or renting apartments. Customer relationship management systems, powered by machine learning can analyze whether an individual can default on their EMI payments or face cheque bounce issues. Some predictive analytics techniques used by real estate agents include heat map analysis, projected revenue charts, property rental calculators. These tools help in analyzing the property’s future performance and the ROI associated with it. Determining the property value in real estate has always been a challenging task. Present appraisal techniques are mainly based on earlier selling price but fail to take into consideration other factors that contribute towards property value such as environmental changes, infrastructure improvements, transportation costs, etc. Machine learning-based tools help in resolving this issue by calculating property value keeping in mind all the above-mentioned factors. This gives accurate price estimates to brokers who can then make a steady initial offer to prospective buyers adhering to market standards. Incorporating the teachings of Wang into Jacobson, Publicover and Heath would produce when the user selects a property, the interaction is used to update the machine learning model, as disclosed by Wang, (see Abstract).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                            Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164